IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TROY DIXON,                                   §
                                                  §   No. 532, 2016
           Defendant Below,                       §
           Appellant,                             §
                                                  §   Court Below: Superior Court
           v.                                     §   of the State of Delaware
                                                  §
    STATE OF DELAWARE,                            §   Cr. ID. Nos. 1211005646 A&B (N)
                                                  §
           Plaintiff Below,                       §
           Appellee.                              §

                               Submitted: June 7, 2017
                               Decided:   June 8, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 8th day of June 2017, it appears to the Court that the judgment of the

Superior Court should be affirmed for the reasons stated in its decision dated October

11, 2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice



1
    State v. Dixon, 2016 WL 5929251 (Del. Super. Oct. 11, 2016).